DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22-24, 27-26 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100119119 A1 (Rittscher), in view of US 20140063223 A1 (Johnsen) and in further view of Shaikh, S.H., Saeed, K. and Chaki, N., 2014. Moving object detection using background subtraction. In moving object detection using background subtraction (pp. 15-23). Springer, Cham (Shaikh) and Shortis, M.R., Ravanbakskh, M., Shaifat, F., Harvey, E.S., Mian, A., Seager, J.W., Culverhouse, P.F., Cline, D.E. and Edgington, D.R., 2013, May. A review of techniques for the identification and measurement of fish in underwater stereo-video image sequences. In Videometrics, Range Imaging, and Applications XII; and Automated Visual Inspection (Vol. 8791, p. 87910G). International Society for Optics and Photonics (Shortis).
Regarding Claims 22and 34, Rittscher teaches:
method for underwater hyperspectral imaging of fish (90) comprising hyperspectral imaging of fish (90) freely moving in an observation area (100) utilizing at least one illumination source (10) and at least one hyperspectral imager (20) to provide a raw 2D projection of the convolution of the at least one illumination source (10) and at least one hyperspectral imager (20) and spectral properties of a section (101) of a fish (90) moving in relation to the observation area (100), comprising the steps of: capturing sequential sections (101) of the fish (90) as it moves in relation to the observation area (100); processing and composing the sequential sections (101) to generate a complete two-dimensional image of the fish (90); evaluating connected pixels in the complete two-dimensional image having a predetermined intensity threshold; extracting area around the fish (90) in the complete image having intensity lower than the predetermined intensity threshold to identify the fish (90) in the complete image; and classifying all a system to screen the zebrafish that uses images taken by various modalities each in various spectral bands or in combination constituting hyperspectral imaging [0047]; [0065]-[0066], foreground regions that belong to the fish are extracted, and key features are detected and mapped; Figs. 1-2, illustrate the extracted fish outline and organ that include skin, head, tail, and etc. [0043]; Figs. 11-12, illustrate measurements of the fish in body sizes and various organ sizes).
Rittscher does not teach explicitly on a hyperspectral system setup as claimed. However, Johnsen teaches (Johnsen: Fig. 1, a hyperspectral system that images through the object area; the system has an image strip 4 and completed 2D images of the object area is composition of multiple image strip 4, where the system moves to cover entire object area. It is noted that claimed limitation has fixed image system and movable object, however the concept and underlined operating principles are similar).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Rittscher with a hyperspectral system setup as further taught by Johnsen. The advantage of doing so is to enable an underwater hyperspectral imaging system to detect underwater object without limitations of air based measurement system (Johnsen: [0001]-[0009]).
an object extraction method based on pixel intensity comparison and subtraction).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Rittscher with using difference of pixel intensity to delineate a foreground object as further taught by Shaikh. The advantage of doing so is to leverage a known object extraction method to enhance system features.
Rittscher does not teach explicitly on fish species classification based on detected fish object from an image. However, Shortis teaches (Shortis: Sections 2 and 4, methods and improved methods of identify fish species using on images).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Rittscher with fish species classification based on detected fish object from an image as further taught by Shortis. The advantage of doing so is to enable an automatic identification and measurement of fish in underwater based on images (Shortis: Abstract).
Regarding Claims 23 and 36, Rittscher as modified teaches all elements of Claims 22 and 34 respectively. Rittscher as modified further teaches:
The method according to claim 22, further comprising a step of spectrally correcting an image of the identified fish (90) by using measurements of optical properties of water to model statistical distribution of the optical properties of the water to each pixel in the complete image of the fish (90) and subtracting this contribution optical properties depends on the optical properties of the water due to distance caused attenuation and absorption of different liquid).
Regarding Claims 24 and 35, Rittscher as modified teaches all elements of Claims 22-23 and 34 respectively. Rittscher as modified further teaches:
The method according to claim 23, wherein performing measurements of optical properties of the water is via using a separate illumination source (51) illuminating a desired light and a detector (52) arranged at a known distance (D) from the separate illumination source (51) to determine attenuation coefficient of water which can be used as spectral correction parameter for subtraction (Johnsen: [0082]-[0083], optical properties depends on the optical properties of the water due to distance caused attenuation and absorption of different liquid) .
Regarding Claims 27, Rittscher as modified teaches all elements of Claim 22. Rittscher as modified further teaches:
The method according to claim 22, further comprising extracting each specimen (80) as an object (Rittscher: Figs 11-12, classify a group objects based on its features and sizes).
Regarding Claims 28, Rittscher as modified teaches all elements of Claims 22/27. Rittscher as modified further teaches:
The method according to claim 27, further comprising determining development of development stage of the detected specimen object (Shortis: Section 3, system can be used to monitor fish growth
Regarding Claims 29, Rittscher as modified teaches all elements of Claims 22/27-28. Rittscher as modified further teaches:
The method according to claim 28, comprising grouping connected pixels of a common identified class, calculating texture properties including size and shape, extracting each specimen as an object, and comparing the texture properties of the specimen object with spectral signatures of specimen of different development stage from a database (61) (Shortis: Section 3, the system can be used to identify individuals through size, distinctive markings, and parasites, and enable monitoring of the condition of fish in both wild and aquaculture environments, and uses image templates and texture-based classification to identify fish species).
Regarding Claims 30, Rittscher as modified teaches all elements of Claims 22/27-29. Rittscher as modified further teaches:
The method according to claim 29, comprising estimating the probability if the specimen being of various types (Shortis: Section 3, the system can be used to identify individuals through size, distinctive markings, and parasites. Which implies that system can estimate types of fish species through this info statistically for a cluster of fish).
Regarding Claims 31 and 40, Rittscher as modified teaches all elements of Claims 22 and 34 respectively. Rittscher as modified further teaches:
The method according to claim 22, comprising identifying and classifying wounds, changes in skin color, changes in gill color, spots, darker color, loss of scales, changes in the eye or growth of wart-like excrescence by comparing the spectral image method based on images enables monitoring of the condition of fish, e.g. estimating the frequencies of superficial injures and potentially identify infestation levels or secondary infections caused by parasites such as see lice or skin and gill flukes).
Regarding Claims 32 and 41, Rittscher as modified teaches all elements of Claims 22 and 34 respectively. Rittscher as modified further teaches:
The method according to claim 22, comprising identifying and classifying life stage of the detected fish (90) by comparing the spectral image or standardized image of the fish (90) with spectral signatures of fish (90) at different life stages from a database (63) (Rittscher: Fig. 9, using registered database; Shortis: Section 3-5, use model based database for fish identification).
Regarding Claims 33 and 42, Rittscher as modified teaches all elements of Claims 22 and 34 respectively. Rittscher as modified further teaches:
The method according to claim 22, comprising identifying and classifying between different stages of parr-smolt transition of fish (90) by comparing the spectral image or standardized image of the fish (90) with spectral signatures of different stages of parr-smolt transition from a database (64) object (Shortis: Section 3, system can be used to monitor fish growth; Rittscher:  Figs. 11-12, illustrate measurements of the fish in body sizes and various organ sizes).
Regarding Claim 38-39, all limitations are taught by Claims 27-30. Therefore, Claim 38-39 are rejected for the same reasons as Claims 27-30.
Allowable Subject Matter
The Claims 25-26 and 37 are objected to as being dependent upon a rejected base claims, but are potentially allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649